DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 June 2022 has been entered.  Claims 1-18 are now pending.  The Examiner acknowledges the amendments to claims 1-7 and 10-18.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "109" and "115" have both been used to designate a soft cap.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The disclosure is objected to because of the following informalities: the specification contains several instances of multiple reference characters.  For instance, paragraph [0042] references the soft cap as both “109 115”.    
Appropriate correction is required.

It is further noted that applicant’s submission does not comply with the manner of making amendments to the specification in applications.  Applicant’s attention is directed to 37 CFR 1.121.  Specifically, “[a]mendments must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification, in the manner specified in this section. And further, please note the following:
(1) Amendment to delete, replace, or add a paragraph. Amendments to the specification, including amendment to a section heading or the title of the invention which are considered for amendment purposes to be an amendment of a paragraph, must be made by submitting:
(i) An instruction, which unambiguously identifies the location, to delete one or more paragraphs of the specification, replace a paragraph with one or more replacement paragraphs, or add one or more paragraphs;
(ii) The full text of any replacement paragraph with markings to show all the changes relative to the previous version of the paragraph. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived;
(iii) The full text of any added paragraphs without any underlining; and
(iv) The text of a paragraph to be deleted must not be presented with strike-through or placed within double brackets. The instruction to delete may identify a paragraph by its paragraph number or include a few words from the beginning, and end, of the paragraph, if needed for paragraph identification purposes.

However, corrected annotations of claims 1, 12 and 16 are shown below (with the additional appropriate changes in bold:

1. (currently amended) A disposable penile erection device comprising: a soft cap with a surface fitting conformably to a penis top and having an opening substantially in the soft cap [a] a urethra; a flexible rod with one end coupled substantially perpendicular to a cap, a length of the rod being between 3 to 14 inches and an unexpanded diameter of between 1/16 to % inch and having a base terminating distal end; and a flexible stretchable cylindrical membrane firmly coupled to the soft cap under hermetical seal, with the cylindrical membrane extending axially, and radially surrounding and enclosing the rod, and whereby a penile erection device is configured to provide structural stiffness to a penis member from fluidic expansion of the cylindrical member from within the urethra.  

12. (currently amended) A method for a disposable penile erection device as in claim 10 further comprising the step of providing a slender tubular rod with at least one side opening channeling fluid flow from a cap orifice filling or draining the at least one tubular rod side opening.

16.) (currently amended) A method for a disposable penile erection device as in claim 10 further comprising the step of providing the cylindrical membrane with an outside surface ring or spiral ridge protrusions of round, semi-round, triangular or other polygonal cross-section protrusions providing anchoring friction to the cylindrical membrane.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 4 of claim 1, it is unclear if “a cap” is the same as or different than “a soft cap” as recited at line 2 of claim 1.
At line 10 of claim 1, it is unclear if “a penile erection device” is the same as or different than “A disposable penile erection device” recited at line 1. A suggested amendment is: --the disposable penile erection device-- or --the penile erection device--.
Claim 1 at line 10 recites “penile constriction device is configured to provide structural stiffness to a penis member from fluidic expansion…”.  It is unclear if the penile constriction device is intended to prevent fluidic expansion or something else because the grammar is unclear.  
Claim 2 at line 2 recites the limitation "the cylindrical membrane terminal end anchor ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 at line 3 recites the limitation "the tubular rod".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 5, it is unclear how a singular “flexible rod” comprises “an array bundle of semi-flexible staves”.  
It is unclear what “a base ends” is claiming (or referencing) in claim 5 at line 3.
At line 5 of claim 5, it is unclear if “a flexible rod” is the same as or in addition to “a flexible rod” recited at line 5 of claim 1 or “the flexible rod” recited at line 2 of claim 5.  A suggested amendment is –upon contraction of the flexible rod--.
Claim 6 at line 2 recites the limitation "the flexible rod distal base".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is indefinite as the language of the claim makes it unclear whether or not the claim is requiring all of the listed “set of elastic stretchable material” or presenting them in the alternative.  For examination purposes, they will be interpreted as being presented in the alternative.
Regarding claim 8, it is unclear if “a cylindrical membrane material” is referring to the membrane recited in claim 1 or a separate element.  For purposes of examination, they will be interpreted as the same element.  
At line 2 of claim 9, it is unclear if “a cylindrical membrane” is the same as or different than “cylindrical membrane” recited at line 7 of claim 1.  For purposes of examination, they will be interpreted as the same element.  
Claim 9 is indefinite as the language of the claim makes it unclear whether or not the claim is requiring all of the listed non-prescription lubricants or presenting them in the alternative.  For examination purposes, they will be interpreted as being presented in the alternative.
Claim 10 recites “A method for a disposable penile erection device…” but does not state with the method is for accomplishing/achieving.  Moreover, the claim is indefinite as the preamble recites “further comprising the steps of:” and the term “further” implies previous steps recited, however no previous steps are recited.  
At line 4 of claim 10, the recitation of “an opening substantially in the soft cap aligned with a urethra” is unclear as previously, a recitation of an opening substantially in the soft cap center” made sense, however the term center was deleted for the amendment.  A suggested amendment of “to a penis top and having an opening substantially in the soft cap aligned with a urethra” is -- to a penis top, the soft cap having an opening aligned with a urethra--. 
At line 12 of claim 10, it is unclear if “disposable penile erection device” is the same as or different than “a disposable penile erection device” recited at line 1.  A suggested amendment is: -- the disposable penile erection device--.
Claim 11 at line 3 recites the limitation "the cylindrical membrane terminal end anchor".  There is insufficient antecedent basis for this limitation in the claim.
At line 3 of claim 12, it is unclear if “a cap orifice” is referencing an orifice on “a soft cap” recited at line 3 of claim 10 or an orifice of an additional cap.  
At line 2 of claim 14, it is unclear how a singular “flexible rod” comprises “an array bundle of semi-flexible staves”.  
Claim 14 at lines 3-4 recites the limitation "the…flexible rod base terminating distal ends".  There is insufficient antecedent basis for this limitation in the claim.
At line 6 of claim 14, it is unclear if “rod array bundle” is referencing “the flexible rod as an array bundle” recited at line 2 or an additional bundle.  
Claim 15 is indefinite as it is unclear what “step” is being recited with the recitation of “having the soft cap…”.    
At line 3 of claim 15, it is unclear if “a flexible rod distal end base” references “a flexible rod” recited at line 5 of claim 10 or an additional rod, or if it references “a rod base terminating distal end” recited at line 7 of claim 10.    
Claim 16 is indefinite as line 2 is missing the term “providing” which was in the previous claim set (as noted above in the annotated claim).  
Claim 17 is indefinite as the language of the claim makes it unclear whether or not the claim is requiring all of the listed “set of elastic stretchable material” or presenting them in the alternative.  For examination purposes, they will be interpreted as being presented in the alternative.
Regarding claim 17, it is unclear if “a cylindrical membrane material” is referring to the membrane recited in claim 10 or a separate element. For purposes of examination, they will be interpreted as the same element.  
At line 2 of claim 18, it is unclear if “a cylindrical membrane” is the same as or different than “a…cylindrical membrane” recited at line 9 of claim 10.  For purposes of examination, they will be interpreted as the same element.  
Claim 18 is indefinite as the language of the claim makes it unclear whether or not the claim is requiring all of the listed non-prescription lubricants or presenting them in the alternative.  For examination purposes, they will be interpreted as being presented in the alternative.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 at line 2 recites “a surface fitting conformably to a penis top and having an opening substantially in the soft cap aligned with a urethra” which is a positive recitation of human subject matter.  A suggested amendment is -- a surface configured to fit conformably to a penis top, the soft cap having an opening configured to align with a urethra--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedmann (U.S. Patent No. 4,869,241).  Regarding claim 1, Friedmann discloses a disposable penile erection device comprising: a soft cap 5 with a surface fitting conformably to a penis top and having an opening 6 substantially in the soft cap 5 aligned with a urethra (Figs. 1-5 and col. 4, lines 27-42); a flexible rod 1 with one end coupled substantially perpendicular to the cap 5 (Figs. 1 and 4), a length of the rod 1  being between 3 to 14 inches and an unexpanded diameter of between 1/16 to 1/2 inch and having a base terminating distal end 3 (Fig.1 and col. 4, lines 1-11); and a flexible stretchable cylindrical membrane 7 firmly coupled to the cap 5 under hermetical seal (“permanently affixed” – col. 5, lines 25-29), with the membrane 7 extending axially, and radially surrounding and enclosing the rod 1 (Figs. 3 and 5 and col. 4, lines 43-51 and col. 5, lines 25-29), and whereby the penile erection device provides structural stiffness to a penis member (col. 2, lines 58-68; and col. 4, lines 1-9 and 35-42) from fluidic expansion of the cylindrical membrane from within the urethra (intended use, though the device provides structural stiffness to a penis member as noted above col. 2, lines 58-68) and is capable of preventing fluidic expansion of the cylindrical membrane from within the urethra is the membrane 7 does not enter the urethra).  Regarding claim 7, the membrane 7 comprises an outside surface ring (Figs. 2 or 5). Regarding claim 8 and in view of its indefinite nature, the device further comprises a membrane material (of element 7) from a set of elastic stretchable material consisting of latex, rubber, nitrile, lamb cecum, polyurethane and hermetic non-porous synthetic material (Figs. 2 and 5 - latex). Regarding claim 9 and in view of its indefinite nature, the membrane further comprises a non-prescription lubricant including relaxant creams, gels, rubs, topical analgesics, counterirritants menthol, methylsalicylate, camphor, salicylates, capsaicin and CBD family relaxants (col. 5, lines 32-42; the lubricant is applied to the rod however it is clear from col. 5 that the lubricant contacts the latex sleeve/condom).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Friedmann (U.S. Patent No. 4,869,241).  Regarding claim 10, Friedmann discloses a method for a disposable penile erection device further comprising the steps of: providing a soft cap 5 with a surface fitting conformably to a penis top and having an opening 6 substantially in the cap 5 aligned with a urethra (Figs. 1-5 and col. 4, lines 27-42); providing a flexible rod 1 with one end coupled substantially perpendicular to the cap 5 (Figs. 1 and 4), a length of the rod 1 being between 3 to 14 inches and an unexpanded diameter of between 1/16 to 1/2 inch and having a rod base terminating distal end 3 (Fig.1 and col. 4, lines 1-11); and providing a flexible stretchable cylindrical membrane 7 firmly coupled to the cap 5 under hermetical seal (“permanently affixed” – col. 5, lines 25-29), with the membrane 7 extending axially, and radially surrounding and enclosing the rod 1 (Figs. 3 and 5 and col. 4, lines 43-51 and col. 5, lines 25-29), and whereby the disposable penile erection device provides structural stiffness to a penis member (col. 2, lines 58-68; and col. 4, lines 1-9 and 35-42).  However, while Friedman fails to disclose explicitly the step of coupling the flexible rod or coupling the membrane 7 to the soft cap 5, Friedman makes the step of coupling the flexible rod obvious as Friedman teaches that the flexible rod 1 is coupled with the soft cap 5 (col. 4, lines 27-34) (though this coupling is not required by the claim), and the membrane 7 is coupled to the soft cap 5 (col. 5, lines 25-29).  Regarding claim 16, the membrane 7 comprises an outside surface ring (Figs. 2 or 5). Regarding claim 17 and in view of its indefinite nature, the method further comprises using a membrane material (of element 7) from a set of elastic stretchable material consisting of latex, rubber, nitrile, lamb cecum, polyurethane and hermetic non-porous synthetic material (Figs. 2 and 5 - latex). Regarding claim 18 and in view of its indefinite nature, the method further comprises using a non-prescription lubricant including relaxant creams, gels, rubs, topical analgesics, counterirritants menthol, methylsalicylate, camphor, salicylates, capsaicin and CBD family relaxants (col. 5, lines 32-42; the lubricant is applied to the rod however it is clear from col. 5 that the lubricant contacts the latex sleeve/condom).  

Allowable Subject Matter
Claims 2-6 and 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s response filed 2 June 2022 with respect to the rejection of claims 1-18 under 35 U.S.C. 112(b) has been fully considered.  Though no particular arguments are presented, Applicant resolved some of the issues presented, however some remain (as noted above) and some new rejections are set forth in light of the amendments (as also noted above).   

Applicant’s response filed 2 June 2022 with respect to the rejection of claims 1-9 under 35 U.S.C. 101 has been fully considered.  Though no particular arguments are presented, Applicant resolved one of the issues, however the other was not and a suggested amendment is again noted above.  

With respect to a previous rejection citing Friedmann (‘241), deletion of “an inserted and expanded penile erection device” has brought such reference back into this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791